


110 HR 4227 IH: To amend title 18, United States Code, to modify an

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4227
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to modify an
		  exception to certain prohibitions.
	
	
		1.Exception to
			 prohibitionSection 2512(2) of
			 title 18, United States Code, is amended—
			(1)by striking
			 or at the end of paragraph (a);
			(2)by inserting
			 or at the end of paragraph (b); and
			(3)by inserting
			 immediately after paragraph (b) the following:
				
					(c)subject to United States export control
				laws and regulations, an officer, agent, or employee of, or a person performing
				under a contract with, a foreign
				government,
					
			2.AdvertisementsSection 2512(3) of title 18 United States
			 Code is amended—
			(1)by
			 striking or after a State,; and
			(2)by inserting
			 , or a foreign government, after a political subdivision
			 thereof.
			
